DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered.
Response to Amendment
The amendment filed 07/01/2022 has been entered.  Claims 1-15 remain(s) pending in the application.  
Claim Interpretation
The examiner notes that a “yield strength of 700 MPa class” is a yield strength of 700 MPa or above.
The examiner interprets the term “center of the steel bar” in instant claim 1 is defined as the portion of the steel where a microstructure is formed that is different from the microstructure at the surface of the steel [Figures 1-2, 0079, 0083, instant specification].
The examiner notes that the recitation in claim 3 of “a bainite structure is formed in the center of the steel bar by a quenching process” is a product-by-process limitation, the examiner notes that this process adds the further structure of tempered martensite on the surface of the steel.  See MPEP 2113.
The examiner notes that the recitation in claim 4 of “wherein the quenching process is performed at a speed of the steel bar of 5 to 20 m/sec, a pressure of cool water of 10 to 30 bar, and an amount of water of 100 to 300 m3/hr” is a product-by-process limitation, however the examiner notes that this process does not further limit the structure of claim 3 from containing a bainite structure and the surface containing a tempered martensite structure.  See MPEP 2113.
The examiner notes that claim 10 is a product-by-process limitation, the examiner notes that the process adds the further structure of the steel composition listed in claim 10.  See MPEP 2113.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “”substantially cylindrical” in claim 13 is a relative term which renders the claim indefinite. The term “substantially cylindrical” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear to the examiner what defines the term “substantially” as the inclusion of lugs in dependent claim 14 and in the figures of the instant application can be shapes that aren’t round cylinders.  Further it is unclear to the examiner if cylindrical is intended to mean a shape with a circular or oval cross section, or if the term is merely meant to mean tube shapes and can include other shapes such as rectangular prisms which can be referred to as rectangular cylinders in the art, for example in the abstract of JP 2014088596 A.  The examiner interprets the claim to be met by any steel bar that could be interpreted as being substantially cylindrical by one of ordinary skill in the art.  Claim 14 is further rejected as being dependent upon indefinite claim 13.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kami et al. (US 9752216 B2) herein Kami, as evidenced by Moss (Hot Rolled Steel Bars and Shapes).
Regarding claim 1:
Kami does not specifically teach that the final product is in the shape of bars, however the examiner notes that Moss teaches that in reference to steel bars, the term bar includes “Flats greater than 5.16 mm (0.203 in.) in thickness and 152 mm (6 in.) and less in width,” [page 240, Moss] the examiner notes that Kami teaches test pieces with widths of 25 mm [Column 14 lines 15-16, Kami] where the thickness is 3-12 mm [Column 3 lines 30-32, Kami].  Some of the steel sheet samples of Kami have thicknesses that fall within the specific range of greater than 5.16 mm for example steel sheet number 3 has a final sheet thickness of 6.0 mm [Columns 17-18, Table 2, Kami] and as discussed above would have widths of 25 mm which meets the definition of bar as defined by Moss.
Kami teaches an example steel sheet, steel sheet number 3, comprising a volume composition of 20% tempered martensite, 40% bainite, and 40% ferrite [Columns 21-22, Table 3, Kami].  Kami does not disclose tempered martensite formed on a surface and bainite+ferrite in a center, however a person of ordinary skill in the art would recognize that because martensite is formed during rapid cooling to below the martensite transformation temperature [Column 4 lines 30-37, Kami] that the surface of the steel is where martensite would predominantly form as surface of the steel is where cooling is performed the fastest.  After the martensite is formed the steel is tempered in the range of the cooling termination temperature±100°C for 5-60 seconds [Column 4 lines 37-40, Kami] which tempers the martensite [Column 12 lines 26-32, Kami].  Accordingly, if martensite forms on the surface of the steel then one of ordinary skill in the art would expect the formation of bainite+ferrite to occur in the center of the steel away from the surface.  Kami does not specifically disclose the amount of bainite comprised in the center of the steel, however as discussed above one would expect tempered martensite to form on the surface of the steel while other microstructures, such as bainite and ferrite, will form in the center of the steel and examiner submits that if adjusting the volume of bainite structure to only account for phases in the center of the steel, the bainite volume will still overlap with the volume instantly claimed.  Steel sheet number 3 discloses a volume composition of 20% tempered martensite, 40% bainite, and 40% ferrite [Columns 21-22, Table 3, Kami], if only looking at phases in the center of the steel, i.e. ferrite and bainite, bainite comprises 50% of the volume composition.  The examiner notes that the bainite of steel sheet number 3 falls within the claimed bainite range and thus anticipates the range.  See MPEP 2131.03(I).
Kami teaches steel sheet number 3 has a yield strength of 796 MPa which the examiner notes falls in the range of greater than 700 MPa and thus anticipates the range.  See MPEP 2131.03(I).
Regarding claim 2, Kami discloses steel sheet number 3 has a tensile strength of 1103 MPa and a yield strength of 796 MPa [Columns 21-22, Table 3, Kami] which results in a yield ratio of 1.39 which anticipates the instantly claimed yield ratio and yield strength.  The examiner notes that this exemplary prior art yield ratio and yield strength that falls within the instantly claimed yield strength and yield ratio ranges anticipates said claimed ranges.  See MPEP 2131.01(I).
Regarding claims 3-4, as discussed above the instant claims are interpreted to be product-by-process limitations which merely impart a structure of tempered martensite to the surface of the steel.  See MPEP 2113.  As discussed above, Kami discloses that the steel can be comprised of a mixture of tempered martensite and bainite, for example steel sheet number 3 discloses a volume composition of 20% tempered martensite, 40% bainite, and 40% ferrite [Columns 21-22, Table 3, Kami].  Kami does not disclose that the tempered martensite is formed on the surface of the steel, however one of ordinary skill in the art would recognize that because martensite is formed during rapid cooling to below the martensite transformation temperature [Column 4 lines 30-37, Kami] that the surface of the steel is where martensite would predominantly form as surface of the steel is where cooling is performed the fastest.  After the martensite is formed the steel is tempered in the range of the cooling termination temperature±100°C for 5-60 seconds [Column 4 lines 37-40, Kami] which tempers the martensite [Column 12 lines 26-32, Kami].
Regarding claims 11-12, as discussed above Kami discloses steel with a structure comprising bainite, ferrite, and tempered martensite, and that one of ordinary skill in the art would expect the martensite to form on the surface of the steel where cooling is the most rapid.  The examiner submits that one of ordinary skill in the art would recognize that during cooling the martensite will grow from the edges of the steel inwards as the steel cools, where the martensite progression halts can be considered a boundary where the bainite and ferrite that are untransformed are within the center of the steel while the martensite comprises the surface.  The steel is then tempered to change the formed martensite into tempered martensite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 10-12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kami et al. (US 9752216 B2) herein Kami.
Regarding claim 1, Kami teaches:
Steel sheets having a strength of 796-1363 MPa [Columns 21-22, Table 3, Kami].  The examiner notes that the overlap of the yield strength of the instant claim and that of Kami is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Kami does not specifically disclose the use of steel bars however a change of shape between steel bars and steel sheets is a matter of choice which a person of ordinary skill in the art would find obvious absent persuasive evidence that the particular shape of the steel product is significant.  See MPEP 2144.04(IV)(B).  
Comprising bainite and/or tempered martensite and ferrite and/or pearlite [Column 8 line 63-Column 9 line 6, Kami] and further Kami discloses that the steel can be comprised of a mixture of tempered martensite and bainite, for example steel sheet number 3 discloses a volume composition of 20% tempered martensite, 40% bainite, and 40% ferrite [Columns 21-22, Table 3, Kami].  Kami does not disclose tempered martensite formed on a surface and bainite+ferrite in a center, however a person of ordinary skill in the art would recognize that because martensite is formed during rapid cooling to below the martensite transformation temperature [Column 4 lines 30-37, Kami] that the surface of the steel is where martensite would predominantly form as surface of the steel is where cooling is performed the fastest.  After the martensite is formed the steel is tempered in the range of the cooling termination temperature±100°C for 5-60 seconds [Column 4 lines 37-40] which tempers the martensite [Column 12 lines 26-32, Kami].  Accordingly, if martensite forms on the surface of the steel then one of ordinary skill in the art would expect the formation of bainite+ferrite to occur in the center of the steel away from the surface. 
Kami discloses that bainite comprises 5-100 volume% of the steel microstructure [Columns 21-22, Table 3, Kami].  Kami does not specifically disclose the amount of bainite comprised in the center of the steel, however as discussed above one would expect tempered martensite to form on the surface of the steel while other microstructures, such as bainite and ferrite, will form in the center of the steel and examiner submits that if adjusting the volume of bainite structure to only account for phases in the center of the steel, the bainite volume will still overlap with the volume instantly claimed.  For example as discussed above steel sheet number 3 discloses a volume composition of 20% tempered martensite, 40% bainite, and 40% ferrite [Columns 21-22, Table 3, Kami], if only looking at phases in the center of the steel, i.e. ferrite and bainite, bainite comprises 50% of the volume composition.  The examiner notes that the overlap of the bainite composition of the instant claim and that of Kami is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Kami further discloses specific examples that anticipates the instantly claimed microstructure and yield strength, steel sheet number 3 has a yield strength of 796 MPa and contains 40 volume% bainite, 40 volume% ferrite, and 20% tempered martensite [Columns 21-22, Table 3, Kami].  The examiner notes that this exemplary prior art microstructure and yield strength that falls within the instantly claimed yield strength and microstructure ranges anticipates said claimed ranges.  See MPEP 2131.01(I).
Regarding claim 2, Kami discloses steel with a yield strength of 796-1363 MPa and a tensile strength of 1017-1543 MPa [Columns 21-22, Table 3, Kami] the examiner submits that one of ordinary skill in the art would recognize that the ranges of tensile strength and yield strength would incorporate a yield ratio range, wherein yield ratio is tensile strength divided by yield strength [0002, instant spec], that overlaps with the claimed yield ratio range.  The examiner notes that the overlap of the yield ratio of the instant claim and that of Kami is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Kami further discloses specific examples that anticipate the claimed yield ratio range, such as steel sheet number 3 has a tensile strength of 1103 MPa and a yield strength of 796 MPa [Columns 21-22, Table 3, Kami] which results in a yield ratio of 1.39 which anticipates the instantly claimed yield ratio which further bolsters the examiners position.  The examiner notes that this exemplary prior art yield ratio and yield strength that falls within the instantly claimed yield strength and yield ratio ranges anticipates said claimed ranges.  See MPEP 2131.01(I).
Regarding claims 3-4, as discussed above the instant claims are interpreted to be product-by-process limitations which merely impart a structure of tempered martensite to the surface of the steel.  See MPEP 2113.  As discussed above, Kami discloses that the steel can be comprised of a mixture of tempered martensite and bainite, for example steel sheet number 3 discloses a volume composition of 20% tempered martensite, 40% bainite, and 40% ferrite [Columns 21-22, Table 3, Kami].  Kami does not disclose that the tempered martensite is formed on the surface of the steel, however one of ordinary skill in the art would recognize that because martensite is formed during rapid cooling to below the martensite transformation temperature [Column 4 lines 30-37, Kami] that the surface of the steel is where martensite would predominantly form as surface of the steel is where cooling is performed the fastest.  After the martensite is formed the steel is tempered in the range of the cooling termination temperature±100°C for 5-60 seconds [Column 4 lines 37-40, Kami] which tempers the martensite [Column 12 lines 26-32, Kami].
Regarding claim 10, as discussed above the instant claim is interpreted as adding a structure of the steel composition listed in claim 10, Kami discloses a steel composition that overlaps with that instantly claimed, as show below in Table 1.  The examiner notes that the overlap of the steel compositions of Kami and the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Table 1

Instant claim 10 steel composition, wt.%
Kami steel composition, mass% [Column 3 lines 37-43, Column 4 lines 1-3]
C
0.18-0.30
0.08-0.25
Mn
0.65-2.00
0.8-2.1
Si
0.13-0.40
0.01-1.0
V
0-0.10
0.001-0.10, optional
P
Omitted
0.025 or less
S
Omitted
0.005 or less
Al
Omitted
0.005-0.10
Fe and impurities
Balance
Balance


Regarding claims 11-12, as discussed above Kami discloses steel with a structure comprising bainite, ferrite, and tempered martensite, and that one of ordinary skill in the art would expect the martensite to form on the surface of the steel where cooling is the most rapid.  The examiner submits that one of ordinary skill in the art would recognize that during cooling the martensite will grow from the edges of the steel inwards as the steel cools, where the martensite progression halts can be considered a boundary where the bainite and ferrite that are untransformed are within the center of the steel while the martensite comprises the surface.  The steel is then tempered to change the formed martensite into tempered martensite.
Regarding claim 15, Kami does not disclose a uniform elongation range of 5.0% or more, however the examiner submits that an overlapping uniform elongation range would naturally flow from the steel of Kami.  The examiner notes that mechanical properties of steel depend upon the composition and microstructure of the steel, as discussed above Kami discloses steel with an overlapping steel composition and microstructure and thus overlapping mechanical properties would naturally flow from the steel of Kami.  See MPEP 2144.05(I) and 2145.  The examiner’s position is bolstered by the overlap of other mechanical properties between the steels of Kami and the steel of the instant application including tensile strength and yield strength as discussed above.
Claims 1-4, 11-12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2020/0347480 A1) herein Chung.
Regarding claim 1, Chung discloses:
A steel bar [0001, Chung]
With a yield strength of 500 MPa or more [0015, Chung] which the examiner notes overlaps with 700 MPa or more.  Chung further discloses that at temperatures of -170°C yield strengths greater than 800 MPa can be obtained [Table 3, Chung].  The examiner notes that the overlap of the yield strength of the instant claim and that of Chung is prima facie evidence of obviousness.  See MPEP 2144.05(I).  
A core comprising bainite, ferrite, and pearlite, wherein bainite comprises 35-45% by area of the core [0014, Chung].  The examiner notes that the bainite range of Chung falls within the instantly claimed bainite range.
A surface of tempered martensite [0014, Chung].
Regarding claim 2, Chung discloses:
A yield strength of 500 MPa or more [0015, Chung] which the examiner notes overlaps with 700 MPa or more.  The examiner notes that the overlap of the yield strength of the steels of the instant claim and Chung is prima facie obvious.  See MPEP 2144.05(I).
A yield ratio of 1.15 or more [0007, Chung].  The examiner notes that the overlap of the yield ratio of the steels of the instant claim and Chung is prima facie obvious.  See MPEP 2144.05(I).
Regarding claims 3-4, as discussed above the instant claims are interpreted to be product-by-process limitations which merely impart a structure of tempered martensite to the surface of the steel.  See MPEP 2113.  As discussed above, Chung discloses that the steel bar has a tempered martensite layer on the outside.
Regarding claims 11-12, as discussed above Chung discloses that the steel bar has a core comprising bainite, ferrite, and pearlite with a surface layer of tempered martensite, the examiner submits that the difference between the core and the surface layer defines a boundary.
Regarding claim 15, Chung discloses that the bar may have a uniform elongation of 3% or more at -170°C [0015, Chung].  The examiner notes that the overlap of the uniform elongation of the steels of the instant claim and Chung is prima facie obvious.  See MPEP 2144.05(I).
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2020/0347480 A1) herein Chung, in view of Moss (Hot Rolled Steel Bars and Shapes).
As discussed above, claim 1 is unpatentable over Chung.  Regarding claims 13-14, Chung does not specify the shape of the bar however the examiner submits that the shape of a deformed round with lugs would have been obvious to one of ordinary skill in the art in view of Moss.  Chung teaches that the steel bars are for reinforcement wherein reinforcement bars are used to reinforce structures made of concrete such as bridges and underground structures [0001-0003, Chung].  Moss teaches that concrete reinforcing bars are available as plain rounds or deformed rounds, and deformed rounds are almost exclusively used in the construction industry for concrete structures, wherein the surface of a deformed bar is provided with lugs to inhibit movement of the bar relative to the concrete [page 246, Concrete-Reinforcing Bars, Moss].  The examiner submits it would have been obvious to one of ordinary skill in the art to roll the steel bars of Chung into deformed round shapes with lugs because their use is well-known to be suitable for reinforcing concrete and the lugs will inhibit movement of the bars.
Response to Arguments
Applicant's arguments filed 03/16/2022 have been fully considered but they are not persuasive. 
Applicant argues that a certain result or characteristic may occur or be present is not sufficient to be present in the prior art to establish inherency, the applicant specifically citing the examiner's submissions that one of ordinary skill in the art would recognize/expect that in a steel that has been quenched to partially contain martensite, that the martensite will form where the cooling rate is the highest, i.e. the surface of the steel, and other microstructures such as bainite would form where the cooling is lesser.  The applicant further specifically cited the examiner's submission that one of ordinary skill in the art would recognize that the tensile strengths and yield strengths of Kami would incorporate a yield ratio range that overlaps with the instantly claimed yield ratio range.  The examiner cannot concur.
Regarding the yield ratio range, Kami discloses a yield strength of 796-1363 Mpa and a tensile strength of 1017-1543 Mpa, wherein applicant discloses that a yield ratio is TS/YS and claims the yield strength ranges from 700-900 Mpa and the yield ratio ranges from 1.25-1.50.  Using these values the tensile strength range of the instant application can be calculated to range from 875-1350 Mpa, given that the yield strengths and tensile strengths of the instant application overlap with the values of those of Kami, one of ordinary skill in the art would recognize that the steel of Kami will have overlapping yield ratio ranges.  
Regarding the formation of martensite, the formation of specific microstructures is dependent upon the cooling rate of the steel, wherein martensite requires a faster cooling speed than the bainite or ferrite.  One of ordinary skill in the art would recognize that the place where cooling will be the fastest will be on the surface of the steel that is directly exposed to the coolant, whereas the center of the steel will cool slower than the outside as the heat diffuses from the center to the quenched surface, and thus in a steel that has been quenched and has a microstructure comprising both martensite and bainite/ferrite, one of ordinary skill in the art would expect the martensite to form on the surface of the steel where cooling is the fastest.  The examiner notes that the concepts of formation of martensite where cooling rates are the fastest and that the surface of the steel is where cooling rates will be the fastest are mere speculation of things that “may occur” as applicant appears to argue.  Applicants recognize the dependence of cooling rate on the formation of different microstructures in Figure 1 of the instant application, showing that the formation of ferrite, pearlite, and bainite requires slower cooling than martensite and in steels that are quenched the surface of the steel cools faster than the center and thus allows for the formation of martensite on the surface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734